
	

116 HR 1381 PCS: Burn Pit Registry Enhancement Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 32116th CONGRESS1st Session
		H. R. 1381
		IN THE SENATE OF THE UNITED STATES
		March 6, 2019Received; read the first timeMarch 7, 2019Read the second time and placed on the calendarAN ACT
		To direct the Secretary of Veterans Affairs to take actions necessary to ensure that certain
			 individuals may update the burn pit registry with a registered
			 individual’s cause of death, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Burn Pit Registry Enhancement Act. 2.Burn pit registry updates (a)Individuals eligible To update (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall take actions necessary to ensure that the burn pit registry may be updated with the cause of death of a deceased registered individual by—
 (A)an individual designated by such deceased registered individual; or (B)if no such individual is designated, an immediate family member of such deceased registered individual.
 (2)DesignationThe Secretary shall provide, with respect to the burn pit registry, a process by which a registered individual may make a designation for purposes of paragraph (1)(A).
 (b)DefinitionsIn this section: (1)The term burn pit registry means the registry established under section 201 of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).
 (2)The term immediate family member, with respect to a deceased individual, means— (A)the spouse, parent, brother, sister, or adult child of the individual;
 (B)an adult person to whom the individual stands in loco parentis; or (C)any other adult person—
 (i)living in the household of the individual at the time of the death of the individual; and (ii)related to the individual by blood or marriage.
 (3)The term registered individual means an individual registered with the burn pit registry.  Passed the House of Representatives March 5, 2019.Cheryl L. Johnson,Clerk March 7, 2019Read the second time and placed on the calendar 